DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/17/21 has been entered. 

Claim Objections
Claim(s) 10 is/are objected to because of the following informalities:  
In claim(s) 10, third line from the end of the claim, the term ‘the the’ should be amended to recite ‘the’ – see § 112(b) rejection below. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-11, 13-14, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 10 now recites (with emphasis) 
‘a second pressure sensor disposed within the second catheter hub assembly housing to sense a pressure within the second, the second catheter hub assembly housing having a second chamber formed therein,’ 

Where claim 10 recited in the most previous amendment (of 6/9/21) (with emphasis) 
‘a second pressure sensor disposed within the second catheter hub assembly housing to sense a pressure within the second catheter, the second catheter hub assembly housing having a second chamber formed therein’. 

Accordingly, claim 10 has been amended without the appropriate formatting (strikethrough) to reflect such an amendment. This appears to be likely a minor drafting / version control error that perhaps occurred when the claims where amended by Applicant.   Nonetheless, the claims are examined as written when filed and not as may have been intended and thus (1) an issue of clarity arises as to which feature ‘the second’ refers to and (2) whether there may be other amendments which are also not properly formatted and thus have not been adequately addressed by the citations provided for the prior art rejections.  Issue (2) is especially important as substantive changes in scope of the claim occur with even the inclusion or removal of individual Applicant must format any and all amendments with strikethrough, double bracketing, and/or underline where and when appropriate so as to ensure that both Examiner and Applicant are in understanding about the exact amendments provided. 

At the end of claim 10, the limitation 
‘and the second pressure sensor, being disposed within the the first catheter hub assembly, and the first catheter hub assembly being detachably connected to an outer surface of the connector housing and communicating with the second circuitry.’ 

Reads as a run-on clause which does not, in the context of the claim, clearly link the features recited therein.  The limitation recites a series of structural arrangements linked by three ‘and’ conjunctions which do not appear to logically combine — the second pressure sensor in particular appears to be cut off where the sensor is limited as disposed within the first hub assembly … and then the limitation switches to the first hub assembly being connected to an outer surface of the housing.  The final phrase ‘and communicating with the second circuitry’ appears to be a fragmented clause which does not make clear which feature communicates with the second circuitry.  Further, the limitations previous to this run-on limitation establish that the second pressure sensor is disposed in the second catheter hub assembly and thereby the run-on limitation then reciting the second sensor disposed in the first assembly is unclear as well. As a secondary matter, the article ‘the’ is recited twice in succession which appears to be a nominal misprint and should be corrected. 

‘wherein the second pressure sensor is  disposed within  the  second catheter hub assembly wherein the  second catheter hub assembly  is detachably connected to an outer surface of the connector housing, wherein the second pressure sensor is configured to be in communication  with the second circuitry.’ 

Claim(s) 11, 13-14, and 16 is/are rejected due to its/their dependence on claim 10. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(Examiner notes: in view of the issues of clarity, and especially in view of the improper formatting of the amendment to claim 10, any reference cited under a prior art rejection is limited in its ability to teach the instant claims as written.  Therefore, any reference provided can only be so applicable to the claims in their current condition.  Accordingly, in order to avoid preclusion of examination, and in earnest and good faith advancement of prosecution, as well as to ensure compact and efficient treatment of the claims as filed, Examiner has provided a rejection on the basis of prior art as detailed below where the cited reference can be understood to reasonably teach the claimed features as written and when read in light of the specification.  However, in the instance of any one feature, phrase, term, or limitation, the cited reference(s), and any other applicable prior art, will be re-evaluated upon resolution of the § 112 2nd paragraph issues listed above.)  

Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Djikman (US 20140107527 A1 – previously cited).

For claim 10, Djikman teaches An electronics assembly for a catheter comprising: 
a housing; [10 and 100];
a first circuitry [any first one of circuitry within 15] disposed within said housing; [Fig. 2C]; 
a connector housing [16-18 and 20] disposed on, and selectively removably connected to [16-18 and 20 can be “selectively removed” from 10 and 100 (at least once) such that it is selectively removably connected], an outer surface of said housing, [16-18 and 20 can be said to be connected to an outer surface of housings of 10 and 100 through the interior portions of 10, 20, and 100 (i.e., through the walls which also form the outer surface) — under BRI; as a more general matter — two features being ‘connected to’ one another does not exclude or preclude intervening features / surfaces / structures absent further limitations requiring direct / contiguous contact] said connector housing housing therein a second circuitry [17], the second circuitry communicating with the first circuitry when said connecter housing is connected to said housing; [per ¶27]; 
a first catheter hub assembly [any first one of 30 of Fig. 1A] having a first catheter hub assembly housing, [first hub housing formed by structure of any first one of conduits 11 via taps 31 with openings 12 and first portion of further underlayers 13-17 per Figs. 2A-E],
a first catheter [a first one of multiple catheters per ¶3, ¶15, and ¶24] at least partially disposed within said first catheter hub assembly housing, [where catheter detailed for connection 30 in ¶21 would insert over male part of tap 31 and be surrounded on the catheter’s outer surface by concentric exterior collar of 31 such that a first catheter can be said to be within housing formed by tap 31 of 30 connected to conduit 30],
a first pressure sensor [first of 15] disposed within said first catheter hub assembly housing [Fig. 2C] to sense a first pressure within the first catheter [¶3, ¶15, ¶24, ¶26], the first catheter hub assembly housing having a chamber formed therein, the chamber having a predetermined volume, [interior of conduits shown through openings 12 and 14 in Fig. 2A have a form of chamber therein having a predetermined volume],
the first pressure sensor being disposed within the first catheter hub assembly [Fig. 2C as with the limitation immediately above (i.e., where the first pressure sensor is above established as disposed within the first catheter hub assembly housing and thereby is also within the first catheter hub assembly)], and the first catheter hub assembly being detachably connected to an outer surface of the connector housing and communicating with said second circuitry; [see citation for connector connected to outer surface of housing which also applies to the first catheter hub assembly being connected to an outer surface of the connector housing — namely, in that all parts of connection 30 and corresponding portions of underlayers of 13-17 are integral with one another and thereby can be said to have their surfaces connected including ‘outer’ surfaces thereof]; 
and at least a second catheter hub assembly [any second / subsequent one of 30 of Fig. 1A] having a second catheter hub assembly housing, [having a second of housing formed by structure of any second/subsequent one of 11-12 with second portions of ‘sandwiching’ components 12-17 per Figs. 2A-E], 
a second catheter [e.g., second of plural catheters in ¶20] at least partially disposed within said second catheter hub assembly housing, [similar to above, where second catheter of plural catheters detailed for connection 30 in ¶21 would insert over male part of tap 31 and be surrounded on the catheter’s outer surface by concentric exterior collar of 31 such that a second catheter can be said to be within housing formed by tap 31 of 30 connected to conduit 30],
a second pressure sensor [second of 15] disposed within the second catheter hub assembly housing to sense a pressure within the second (catheter), [per ¶3, ¶20, ¶¶24-26], 
 the second catheter hub assembly housing having a second chamber formed therein, the second chamber having a predetermined volume, [any second interior of conduits shown through openings 12 and 14 in Fig. 2A have a form of chamber therein having a predetermined volume],
and the second pressure sensor [second of 15], being disposed within the the first catheter hub assembly, and the first catheter hub assembly being detachably connected to an outer surface of the connector housing and communicating with the second circuitry. [see first suggested amendment for this limitation under § 112(b) rejections see then citation for connector connected to outer surface of housing which also applies to the second catheter hub assembly being connected to an outer surface of the connector housing — namely, in that all parts of any one connection 30 and corresponding portions of underlayers of 13-17 are integral with one another and thereby can be said to have their surfaces connected including ‘outer’ surfaces thereof]. 

For claim 11, Djikman teaches The electronics assembly of claim 10, wherein the connector housing is selectively attached to at least one of the first catheter hub assembly housing and the second catheter hub assembly housing.  [where each/all of 16-18 and 20 can be removed from the apparatus or otherwise detached and so can be said to be “selectively attached” to any first and second portions / whole of 12 and 13-17]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 13-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dijkman in view of Christensen (US 20120220984 A1 – cited previously). 

For claim 13, Dijkman fails to teach a stopper assembly seal.    Christensen teaches a catheter connection system [10] comprising a stopper assembly [230, 40, 45] comprising a bore formed within the stopper assembly [bore formed by interior of 230 as well as interior of 45 called 150 per Figs. 3A-B],  a seal disposed [70-80] at least partially within said bore [Figs. 3A-B], and extending beyond said bore; [70 extended in Fig. 3A]; the bore selectively connecting with at least one of a first catheter hub assembly [20] and at least a second catheter hub assembly [30][per Figs. 1-3B].
It would have been obvious to one of ordinary skill at the time the invention was made to modify the first and second catheter hub assemblies of Dijkman to incorporate the stopper assembly and seal of Christensen in order to permit selective coupling and decoupling of catheters for cleaning the components thereof (i.e., the catheter and/or connectors of Dijkman) to control fluid flow (e.g., restricting backflow of fluids in the arrangement of Dijkman), and to thereby overall improve the patient’s quality of life.  As motivated by Christensen ¶¶2-3 and ¶18. 

For claim 14, Christensen teaches (in the motivated combination of claim 13) wherein each of the first catheter and second catheter is disposed within a respective bore and along a length of said stopper assembly and said seal.  [where Christensen teaches catheter 50 is contained within interior of 230 (and thereby within the bore thereof) per ¶16 and thereby also along a length of the joint stopper assembly and seal of jointly assembled components 230, 40, 45 and 70-80 — applied to the plural catheters of ¶20 of Djikman].  As motivated in claim 13.

For claim 16, Christensen teaches (in the motivated combination of claim 13), wherein each respective seal [i.e., the seal of Christensen for each of the catheter hub assemblies of Djikman] includes a resilient member [80 is resilient per ¶¶12-13 and most esp. ¶17] disposed between the bore in the respective catheter hub assembly, and the stopper assembly.  [where in Christensen Fig. 3A, 80 is between bore / lumen of 45 (part of a stopper assembly) and also within cavity 100 (a form of a bore) of 180 of member 30 (a form of a second catheter hub assembly) – as applied to each catheter hub assembly of Djikman]. As motivated in claim 13. 

Response to Arguments
Applicant's arguments filed 7/29/21 have been fully considered but they are not persuasive.

Applicant argues in remarks pp. 7-8 that Djikman fails to teach the components being selectively detachable where Applicant specifically argues 
“It is impermissible hindsight to ignore a stated goal of the patent teaching to argue that a structure could teach one mode of operation (selectively removeable) when that is not the intent of the structure once fully constructed; as taught. The parts are only selectively removeable before the described completed construction.” 

	To which Examiner notes that the feature in question is anticipated under 35 U.S.C. § 102 and thus the argument regarding impermissible hindsight is irrelevant.  

	Applicant then argues
“The clear teaching of Dijkman is that once constructed for its intended use the interior circuitry is not to be removed, and in certain circumstances, such as welding and adhesive cannot be removed without destruction. This is a structure in direct contrast to, and the antithesis of, the claimed selectively detachable connections between a main housing, a connector and two or more catheter hub assemblies. As clearly seen form the above, the prior art requires removal of housing and other structure to remove the catheter including its sensor circuitry.”

To which Examiner notes that the question of destructive inoperability is, like the immediately above argument, not relevant regarding a rejection under 35 U.S.C. § 102.  In response to applicant's argument that the parts of Dijkman being separated is against the intended use of the device of Djikman, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant presents similar arguments in pp. 8-10 which state that because Djikman does not intend to separate the components, Djikman does not thereby teach the components as separable or detachable.  Examiner respectfully disagrees.  Examiner notes that the claim language in question is the term detachable — specifically ‘detachably connected’ in claim 10.  The suffix of this term ‘-able’ / ‘-ably’ means that the components of the prior art need only be capable of detachment, not necessarily intended for detachment.  Examiner respectfully submits that Applicant’s arguments are not commensurate with the BRI of the term ‘detachably connected’ as recited in claim 10 which only requires a reference to teach features which are capable of detachment.  
Examiner suggests amending claim 10 to reflect / utilize a more active functional language for detailing the detachment of the components of the catheter hub assembly, such as ‘configured to be detached and reattached’ (if and while specific written support from this application’s specification is ensured for this suggested language) in order to make the claims more commensurate with the spirit of Applicant’s arguments against Djikman (Examiner does not at this time offer such a suggestion as an indication of allowable subject matter but rather to bring the limitation in line with Applicant’s arguments and to perhaps help distinguish from Djikman under a § 102 rejection basis and advance prosecution).    

Applicant then argues on p. 9 
Turning to the specific rejections of the Office Action, the Office Action considers the connector housing to be taught by connector 16, printed circuit board 17 and second connection 18 as the connector housing. Electromechanical connectors, input/output, such as connectors 16,18, are part of the circuit. in Applicant notes that in a mechanical sense a housing is defined as: something that covers or protects: such as a: a case or enclosure (as for a mechanical part or an instrument) b: a casing (such as an enclosed bearing in which a shaft revolves c: a support (such as a frame) for mechanical parts see https://www.merriam-webbster.com/dictionary/housing. Elements 16-18 in Dijkman are the circuit and connecting structure themselves, not the cover or protection in which they must be disposed. There is no connector housing in Dijkman as defined in the claimed invention. The Office Action implicitly concedes this by asserting that circuit 17 communicates with first circuitry 15, but can only do so if connector 16 is part pf the circuitry. Nothing in Dijkman acts as a housing to the internal circuitry other than housing 100.

	To which Examiner notes that the citation in Djikman for the connector housing of the claims now specifically also includes housing part 20 which more clearly attaches to an outer surface of housing part 10 and more clearly encloses circuit 17.  Though no longer wholly relied upon, Examiner respectfully disagrees that components 16 and 18 cannot reasonably constitute housing.  Components 16 and 18 of Djikman enclose circuit 17 from two directions in assembly along with part 20 and part 100 and thereby constitute at least a form of a housing under BRI. 

	Applicant argues Christensen fails to teach the circuitry housing as limited in claim 10.  Examiner notes that § 103 rejection(s) do not rely on Christensen to teach such a feature.  Applicant then argues that there is no motivation for combining Djikman and Christensen.  Examiner respectfully disagrees.  Examiner has specifically cited Christensen ¶¶2-3 and ¶18 which teach that the features which are incorporated into the teachings of Djikman permit selective coupling and decoupling of catheters for cleaning the components thereof (i.e., the catheter and/or connectors of Dijkman) to control fluid flow (e.g., restricting backflow of fluids in the arrangement of Dijkman), and to thereby overall improve a patient’s quality of life. 


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791